Citation Nr: 1224606	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective February 13, 2006. 

In a July 2010 supplemental statement of the case (SSOC), the RO assigned a higher initial 70 percent rating effective February 13, 2006, for the Veteran's service-connected PTSD.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing in April 2011.  A transcript of this hearing is of record. 

In a July 2011 decision, the Board remanded this issue for additional development.

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD involves requests for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most of the areas, including work, family relations, judgment, thinking, and mood; but total social impairment has not been demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411, 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a May 2006 letter, prior to the date of the issuance of the appealed January 2009 rating decision.  The May 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's January 2009 and July 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf, and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is currently rated at 70 percent under Diagnostic Code 9411 for his PTSD. 

Under the general rating formula for mental disorders, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's depression disorder.  See Mittleider at 182.  In this case, in addition to PTSD, the Veteran has a diagnosis of depression and Parkinson's disease.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran underwent a VA examination in January 2009.  He reported longstanding anger and impatience that eventually necessitated treatment at the VA Medical Center.  He was currently diagnosed with PTSD and major depressive disorder.  He reported not being suicidal, but having difficulties with poor sleep, nightmares and significant emotional distress.  He completed a PTSD group in 2008 and was noted to be quite jumpy at times but was not expressing as much anger.  There were also concerns about his drinking behavior.   He continued to report symptoms of hypervigilance, anxiety, intrusive thoughts, as well as sleep difficulties.  He reported no psychiatric hospitalizations or individual counseling.  When asked about suicidal ideation, the Veteran stated "if it was not for my granddaughter, things would be considerably different".  He also noted that he had experienced many thoughts about hurting others but had backed down from fights in the past because he probably would have ended up killing someone.  He also noted ongoing road rage.  On examination, he was casually dressed, somewhat disheveled and an extremely anxious and jittery man who had extreme jerking motions at times.  He reported that his "nerves were shot".  Thought processes were generally goal directed but occasionally circumstantial.  He reported perpetual disturbances, hearing voices about two times a week which he described as mumbling.  He reported no visual hallucinations or ideas of reference.  He noted some paranoid ideation in the past, particularly when he was working and thought people were conspiring against him.  He noted anxiety with panic attacks almost every day.  There was noticeable psychomotor agitation, difficulty sitting still and the extreme jerking motions.  He described his memory as somewhat disrupted, though he appeared to have good recall of many past events.  His sleep was quite poor with notable sleep continuity disturbance.  His appetite was okay but his concentration was poor.  He described his mood as down but he tried to hide it, particularly from his wife and others.  His energy level used to be "okay" but now had become quite low.  He noted a sense of detachment and estrangement from others and had a very small group of friends and limited contact with them.  He also noted a restricted range of affect and that his daughters had complained that he never showed feelings toward them.  He noted that only his granddaughter had given him a sense of emotional contact with others.  He also noted a sense of foreshortened future as well as markedly diminished interest in activities.  He noted that his "granddaughter makes me focus on my life" and without her, he was not sure if he would survive.  He had increased arousal, difficulty falling asleep and concentration problems.  He was extremely hypervigilant with exaggerated startle response much of the time.  These disturbances caused clinically significant distress or impairment in his social and occupational areas of functioning.  The examiner indicated that the Veteran noted that he had family contacts and spent time with his granddaughter primarily.  He, however, had few friends and limited other social outlets.  He was employed part-time at a golf course and did not have to be around anyone which was the only way he was able to handle being employed in this capacity.  The examiner noted some notable changes and worsening of his reported symptoms.  The examiner determined that the Veteran met the diagnostic criteria for PTSD which chronic, and moderate to severe.  The Veteran endorsed ongoing symptoms of persistent reexperiencing, persistent avoidance, and persistent increased arousal.  These continued to cause moderate to severe impairment in his ability to maintain appropriate psychosocial functioning.  The diagnosis was PTSD, chronic, moderate to severe with possible alcohol dependence.  A GAF score of 45 was recorded.

A July 2010 VA treatment note provided a diagnosis of PTSD, major depression.  A GAF score of 65 was assigned.

An October 2010 VA treatment note provided a diagnosis of PTSD and noted severe stress of chronic mental illness.  A GAF score of 45 was assigned.

An October 2010 mental health inpatient consultation noted that the Veteran had severe PTSD and recurrent major depressive disorder.  He had been admitted to a neuro service for worsening tremors, startling, headaches, startle response and gait disturbance with possible Parkinsonism.  He was seen by psychiatry as he stated that he wanted them to "open the window so that I can jump out".  The Veteran did acknowledge severe symptoms of PTSD of which nightmares, increased startle and hypervigilance were the most troublesome.  He had symptoms of depression with loss of interest and motivation being the most prominent.  He said that he would be better off dead than being a burden on others but quickly corrected  and stated that "I said that I don't want to be around, not that I will kill myself".  He had no previous suicide attempts and had positive family support.  He also had a positive close circle of friends.  The VA psychiatrist determined that the Veteran is not an imminent risk of harming himself.  He was a proud man who, if his physical illness progressed, perceived himself to be a true burden and may take steps to hurt himself.

An October 2010 discharge summary assigned a GAF score of 45 on entry, and 55 upon discharge.

A November 2010 VA treatment note assigned a GAF score of 45.

A January 2011 VA mental health counseling note reported that the Veteran was not feeling hopeless about his future, did not have thoughts about taking his own life, did not have a plan to take his own life and never had a suicide attempt.  His risk factors were his PTSD, depression and the fact that he was an older white male with guns at his home.  His protective factors were the love of his wife and daughters.  The estimation or risk was low.

The Veteran underwent a VA examination in July 2011.  The examiner noted that the Veteran had continued in outpatient mental health treatment since his last rating examination in January 2009.  His treatment continued to describe symptoms of PTSD and especially by 2010, included descriptions such as "more tremors" and "extreme hypervigilance".  The examiner noted that the Veteran was an inpatient for increasing symptoms of movement disorder in August 2010.  The discharge diagnosis was Parkinson-like syndrome with prominent tremor, PTSD and right wrist degenerative disease.  The examiner noted that the Veteran was admitted to neurology in October 2010 but transferred to psychiatry during this stay.  On discharge in November 2010 he was diagnosed with PTSD with a GAF of 45 on admission and a GAF of 55 on discharge.  It was noted that the records from his most recent hospitalization stated that "eventually neurology determined that his problems were not neurologically based and that his symptoms were the result of severe PTSD".  Neuropsychological testing in November 2010, however, determined that the Veteran demonstrated psychomotor symptoms of slowing and tremors consistent with Parkinson's disease, but these symptoms were confounded by ongoing alcohol abuse which may also cause his same symptoms.  The neuropsychological testing did not show dementia but his attention and concentration were significantly impaired by psychiatric preoccupation and emotional labilities (PTSD and depressive).  

The examiner noted that the Veteran had Parkinson's symptoms although extensive workup has not diagnosed Parkinson's disease.  He reported continued symptoms of PTSD including persistent intrusive thoughts.  He had dreams and nightmares at least 2 to 3 times a week but denied any recent flashbacks.  He endorsed significant emotional distress with certain triggers.  He continued to endorse several symptoms of avoidance including feeling detached and estranged from others, restricted range of affect, markedly diminished interest of participation in activities and sense of foreshortened future.  He endorsed persistent increased arousals.  He reported being constantly on guard and was easily startled.  He also understood that his movement disorder was attributed to his PTSD.  He continued to report clinically significant distress or impairment from his symptoms.  He reported that he was unable to work because of his PTSD and in general, he avoided social interaction.  He was married to his wife of 40 years and had 2 daughters.  He did not see his granddaughter as much as he used to and did not report any specific hobbies or interests.  He reported that he often avoided people but did have a very limited group of friends that he kept in touch with.  He stated that his marital relationship is "okay".  He was not working and described significant impact from his movement disorder and symptoms of gait disturbance.  He indicated that despite ongoing treatment, no medications have afforded significant improvement for him.  He reported cutting back on his alcohol use but the validity of this is unknown.  It was noted that he had limited insight into the effects of his alcohol use.  On mental examination, he was casually dressed and groomed.  He frequently stuttered and became very tearful throughout the examination.  His examination was most notable for his frequent jerking movements.  He reported no recent hallucinations.  His thoughts were generally linear and goal directed.  His eye contact was adequate.  He reported that he had some passive suicidal thinking, but firmly denied any plan or attempt for self harm.  There was no homicidality.  He displayed psychomotor agitation with tremor, frequent jerking movements and his gait was quite unsteady.  He reported poor sleep but no panic attacks.  The examiner noted that the Veteran continued to identify behavioral, cognitive, social, affective or somatic changes that he attributed to PTSD.  He continued to endorse symptoms consistent with a diagnosis of PTSD and it was notable that his Parkinson's symptoms have at least in part contributed to his PTSD.  The examiner noted that it was at least as likely as not that the Veteran's movement disorder was aggravated beyond normal progression by his PTSD if not solely caused by it.  The diagnosis was PTSD and a GAF score of 40 was assigned.  The examiner opined that the Veteran had severe PTSD symptoms and that the Veteran would be unable to maintain gainful employment due to his PTSD and the movement disorder symptoms which were caused or permanently aggravated by his PTSD.  He was competent for VA purposes.  He remained married but reported very limited engagement in social activities and few friends.  The examiner opined that he had total occupational impairment due to his current symptoms.

An April 2012 VA treatment note reported that the Veteran stated that he was having a "bad day" as he was tired of having survivor's guilt and felt his depression was getting worse over the last 2 years.  He had PTSD and was very depressed but was not homicidal or suicidal.

A May 2012 VA treatment note assigned a GAF score of 45.

The Board finds that the preponderance of the evidence establishes that an initial disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

Regarding social impairment, while he described his 40 year marriage as "okay" and reported that he did not see his granddaughter as often as before, the record indicates that he continues to live with his wife of 40 years and he had relationships with his children and granddaughter.  While he did not report any specific hobbies or interests, noted that he often avoided people and had limited engagement in social activities, he did have a very limited group of friends that he kept in touch with.  

He has also able been to communicate with the VA examiners in a coherent manner.  The July 2011 VA examiner also found him competent for VA purposes.  

The Board notes that the Veteran was assigned GAF score of 40 at his July 2011 VA examination, which reflected some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  VA treatment reports, however, also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, no auditory or visual hallucinations and he was oriented to person, place and time while his concentration and memory seemed intact.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 941; see also Carpenter, supra. 

VA treatment reports also noted that while the Veteran had past suicidal ideation, he had no current homicidal or suicidal thoughts or intentions, and he was oriented to person, place and time.  While the July 2011 VA examiner noted that the Veteran currently had severe PTSD symptoms and total occupational impairment, he did not indicate that the Veteran experienced total social impairment.

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

The Board parenthetically notes that while the Veteran's PTSD is manifested by total occupational impairment, a July 2010 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU).




ORDER

Entitlement to an initial disability rating higher than 70 percent for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


